Appeal from order denying application for an inspection of the void ballots cast in the primary election held on September 20, 1938, for county committee of the Democratic party in the fiftieth election district in the second Assembly district, borough of Queens, city of Hew York. For the reasons stated in Matter of Dowgwilla v. Cohen (ante, p. 798), decided herewith, the order is reversed on the law and the facts, the motion granted, and the board of elections of the city of Hew York are directed to bring into court, *801for inspection, the void ballots cast in the election for county committee in the Democratic primary held./on September 20, 1938, in the fiftieth election district in the second Assembly district, borough of Queens, city of New York; the Special Term, after such inspection, to make such order as justice requires. The matter may be brought on at Special Term on twenty-four hours’ notice. Lazansky, P. J., Davis, Adel and Close, JJ., concur; Johnston, J., concurs for reversal, for direction that the void and blank ballots be brought into court for inspection, and that, after inspection, the Special Term shall make such order as justice requires, but dissents from that part of the decision which directs the method by which the ballots shall be counted, for the reasons stated in his dissenting memorandum in Matter of Dowgwilla v. Cohen (ante, p. 799).